        Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 1 of 34

                                                                                                            u.  fUmFrcPuRT
                                                                                                        EASTERN DISTRICT ARKANSAS


                       IN THE UNITED STATES DISTRICT COURT
                                                                                                                DEC 1 8 2019
                           EASTERN DISTRICT OF ARKANSAS
                               LIT rlil!l B:0CK DMSION                                            if~ES W~MACK, CLERK
                                   C..';:)C ntA l-                                                  y                          DEP CLERK
MARK BOWLING                                                                                            PLAINTIFF
an individual

vs.                           CASE NO:

UNITED STATES FEDERAL
BUREAU OF INVESTIGATIONS
a division of the United States Deoartment
of Justice                                               This case assigned to District Judge                   M00J.y
RANDALL COLEMAN
In bis Official Capacity as Special Agent
                                                                                                            e,.....-------
                                                         and to Magistrate Judge -'~L...:..Mt,4,..,r._.()....
in Charge of the Little Rock FBI Office.
DAVID SHEPARD
In his Official Capacity as Assistant
Special Agent in Charge                                                                          DEFENDANTS

                                          COMPLAINT

        Plaintiff, Mark Bowling, acting Pro Se, and for his Complaint against Defendants,

Randall Coleman, David Shepard and The United States Federal Bureau of Investigations

("FBI") states as follows:

                                              Parties

        1) Plaintiff, Mark Bowling ("Bowling"), is and was at all relevant times in this case a

resident of Saline County, Arkansas. Bowling was an employee of the FBI in their Little Rock,

Arkansas Offices.

        2) Defendant, FBI, is a division of the United States Department of Justice with offices

in Little Rock, Arkansas.

        3) Defendant, FBI, is an employer within the meaning of Title VII of the United States

Code.

        4) Defendant Randall Coleman ("Coleman'') was the Special Agent in Charge ("SAC")



                                                     1
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 2 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 3 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 4 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 5 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 6 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 7 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 8 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 9 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 10 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 11 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 12 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 13 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 14 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 15 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 16 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 17 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 18 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 19 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 20 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 21 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 22 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 23 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 24 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 25 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 26 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 27 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 28 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 29 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 30 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 31 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 32 of 34
Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 33 of 34
         Case 4:19-cv-00909-JM Document 1 Filed 12/18/19 Page 34 of 34

                                                        U.S. Departwltt ef'Jilldle
/                                                       f'i"il Oi\'isiM. Torts Branch
                                                        Federal Ton Claims Act SWf


                                                        ~- bjL, :,;...u,
                                                        &,.,._,--,_,.~
                                                        U-~D.t'        ~

    GKJ:Hl.Swann:hls
    157-16-~EW


                                                 Sq>tcmber 15,. 2015



    ~r- ~      Daniel Bowling
    71 I E. Saline Circle
    Benion. AR 7201 <>

           Re: Mmi.~ivc Tort Claim of Mark Daniel f!Qwlin&

    Dear Mr. Bowling:

           This is in response to your administrative ton claim dated Augmt 28. 2015. which you



    Septc:mbcr 9. 2015. The Departmt.nt will be handling yow- claim as lead agcnc~ pursuant ID

    28 C.F.R. § J4.2(b~. All future coTTeSpl)ftlk.-nce c~mccming lhisclaim should be directed to the

    Department at the address above. I will contact )'OU if fonher information is needed.

                                                 Very truly )'OUO.




                                                 JIOPE I.. SWANN
                                                 Legal Assistant
                                                 Civil Division. Torts Branch
